Title: To Thomas Jefferson from Elijah Paine, 12 December 1801
From: Paine, Elijah
To: Jefferson, Thomas


          
            Sir
            Williamstown, Vermont, Decr. 12th. 1801
          
          In addressing you upon the subject of this letter I am sensible I transgress the practice established in the Government of the United States; and I beg you to accept as an apology, my want of acquaintance with the Secretary of State—
          I have been led to believe there will be several applications for the Office of Marshall in this State, & that those applications will originate from an opinion among the political friends of the present Marshall that he is an improper person to hold the office—
          Should you think it proper to alter the appointment in consequence of the representations which may be made to you upon the subject, I know of no one who would discharge the duties of the office with better abilities & to more general acceptance than Mr. Reuben Atwater—He is about thirty five years of age, worked to the law, & is a person of strict integrity & of an amiable disposition—
          I hope you will do me the justice to believe that this recommendation is not owing to a disposition on my part in the smallest degree to embarrass your Administration—Mr Atwater is a Brother-in-law of General Bradley now of the Senate, & of the same politics, & he married a Daughter of General Lamb—
          I am with great respect Your Obedt Servt.
          
            Elijah Paine
          
        